In an action to recover damages for false arrest and malicious prosecution, plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County, entered February 9, 1968, as dismissed the complaint insofar as it is against defendant Cadillac Diner Inc., after a nonjury trial. (The trial court awarded plaintiff $3,000 damages against defendant Perry Nostos on the false arrest cause and dismissed as against both defendants the malicious prosecution cause of action.) Judgment reversed insofar as appealed from, on the law and the facts, with costs to appellant against respondent Cadillac Diner Inc., and case remanded to the trial court for entry of an amended judgment awarding appellant a recovery of $3,000 on the first cause of action (false arrest) against said respondent as well as against defendant Nostos. In our opinion, the evidence warrants judgment against Cadillac Diner Inc., as well as against its employee, Nostos, on the first cause of action (see PernardAne v. City of New York, 268 App. Div. 444, affd. 294 N. Y.. 361). Rabin, F. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.